1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.



 6 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 29,422

10 OLAJUWON BISHOP-CALHOUN,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 Stephen Bridgforth, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Hugh W. Dangler, Chief Public Defender
18 Navin H. Jayaram, Assistant Public Defender
19 Santa Fe, NM

20 for Appellant


21                                 MEMORANDUM OPINION

22 VIGIL, Judge.
 1        Defendant appeals his conviction for battery. We proposed to affirm in a

 2 calendar notice, and Defendant has responded with a memorandum in opposition.

 3 We have carefully considered Defendant’s arguments, but we are not persuaded

 4 that affirmance is not warranted in this case. We therefore affirm.

 5        Defendant continues to claim that it was error to deny his motion to suppress

 6 un-Mirandized statements made to police at his place of employment. When

 7 interviewed by police, Defendant stated that he had left the party to buy beer and

 8 then went to another party, and that he was not at the party when the incident

 9 occurred. According to Defendant, the fact that police interviewed him at his place

10 of employment “created an air of detention,” and therefore, Miranda warnings were

11 required.

12        As discussed in our calendar notice, Miranda warnings would have been

13 required if Defendant was in custody, was being interrogated, and his freedom of

14 movement was obstructed by the officers in a significant manner. See State v.

15 Juarez, 120 N.M. 499, 502, 903 P.2d 241, 244 (Ct. App. 1995); cf. State v. Swise,

16 100 N.M. 256, 257-58, 669 P.2d 732, 733-34 (1983). There is nothing to indicate

17 that Defendant was subjected to interrogation, or that his freedom to leave was

18 obstructed by police. The actions of the police presented to us do not support a

19 finding that Defendant was restrained or in custody while being interviewed. We

                                             2
 1 hold that the trial court did not err in denying Defendant’s motion to suppress the

 2 statements. See State v. Cline, 1998-NMCA-154, ¶ 6, 126 N.M. 77, 966 P.2d 785

 3 (explaining that appellate court reviewing a ruling on a motion to suppress views

 4 the facts in the light most favorable to the trial court’s ruling and determines if the

 5 law was correctly applied to the facts).

 6        Defendant continues to argue that it was error to deny his motion to suppress

 7 “medical” testimony from a police officer who testified that some of the victim’s

 8 wounds were caused by a sharp object. The district court allowed the testimony

 9 based on the officer’s experience as an emergency medical technician. [MIO 9-10]

10 Defendant claims that the officer was not qualified to give the testimony regarding

11 the victim’s wounds and had no personal knowledge about the injuries. As

12 discussed in our calendar notice, Defendant was charged with battery by the use of

13 fists, and was also charged with aggravated assault based on the use of a knife or

14 other sharp object to injure the victim. There was testimony that Defendant was

15 one of those hitting the victim with fists. Defendant was convicted only of battery.

16 Therefore, even if we agreed that the admission of the officer’s testimony was

17 error, it was harmless error and caused no prejudice to Defendant. See State v.

18 Duffy, 1998-NMSC-014, ¶ 38, 126 N.M. 132, 967 P.2d 807 (holding error to be

19 harmless where substantial evidence supported the conviction without reference to

                                              3
 1 the improper evidence, improper evidence was so minuscule that it would not have

 2 contributed to the conviction, and there was no substantial conflicting evidence to

 3 discredit the improper evidence).

 4        Defendant again claims that he should have been allowed to impeach

 5 witnesses with prior statements that were included in the officer’s support

 6 statement for the criminal complaint, and that were allegedly made by the

 7 witnesses to the officer. [RP 21] Defendant’s claim on appeal is limited to a claim

 8 under Rule 11-613 NMRA, even though the argument made below was based on

 9 hearsay. In our calendar notice, we pointed out that it appeared that this issue was

10 not properly preserved based on Rule 11-613. See State v. Varela, 1999-NMSC-

11 045, ¶ 25, 128 N.M. 454, 993 P.2d 1280 (providing that preservation requirements

12 include a timely objection that specifically apprises the district court of the claimed

13 error, and allows the district court to make an intelligent ruling on the objection).

14 Defendant claims that he “clearly adhered to the procedure” for impeaching a

15 witness, and “also fulfilled the requirements under Rule 11-613.” [MIO 12]

16 However, Defendant does not explain how his argument, now based on Rule 11-

17 613, was presented to the district court in a manner sufficient to meet the

18 requirements for preservation of an issue. We therefore hold that the issue was not

19 properly preserved for appeal.

                                              4
 1        Moreover, as noted in our calendar notice, the district court determined that

 2 the statements could not be used for impeachment because the officer’s support

 3 statement was not a prior recorded statement. The support statement included

 4 notes with respect to interviews made during investigation of the incident, and

 5 were not sworn to by those interviewed. In addition, there is no indication that the

 6 individuals interviewed ensured that the officer’s support statement accurately

 7 reflected what the officer was told. Therefore, even if we were to agree that the

 8 issue was preserved, it appears that the information in the officer’s support

 9 statement was more prejudicial than probative, and therefore, the district court did

10 not err in refusing to allow the support statement to be used for impeachment

11 purposes. See State v. Davis, 97 N.M. 130, 133, 637 P.2d 561, 564 (1981).

12        Defendant continues to claim that the State hid exculpatory information

13 from him until the day of trial. Specifically, Defendant argues that information

14 that the victim was unable to pick out Defendant’s mother from a line-up would

15 have suggested that Defendant was not present at the incident, and if Defendant

16 had been given the license plate number on a Jeep that allegedly belonged to one of

17 the attackers, he would have been able to conduct a follow-up investigation and he

18 could have shown that he was not present when the incident occurred. We

19 previously pointed out that Defendant did not alert the district court that the late

                                              5
 1 disclosure of information by the State had any impact on his case or prejudiced him

 2 in any way. In response, Defendant does not suggest that he informed the district

 3 court that he considered the information to be exculpatory or that he explained to

 4 the district court why the information was exculpatory. We therefore hold that

 5 Defendant did not adequately alert the district court to the claim he now makes on

 6 appeal.   See Varela, 1999-NMSC-045, ¶ 25.

 7        In addition, it does not appear that evidence that the victim could not

 8 identify Defendant’s mother from a line-up or the inability to track down a Jeep

 9 allegedly belonging to one of the attackers qualifies as exculpatory evidence. That

10 evidence would not tend to show that Defendant was not present at the incident,

11 particularly where the victim and another witness identified Defendant as one of

12 the attackers present at the incident.

13        For the reasons discussed above and in our calendar notice, we affirm

14 Defendant’s conviction.

15        IT IS SO ORDERED.

16
17                                          MICHAEL E. VIGIL, Judge




                                              6
1 WE CONCUR:


2
3 CYNTHIA A. FRY, Chief Judge


4
5 LINDA M. VANZI, Judge




                                7